 In the Matter of SCHULTZ & HIRSCH COMPANYandLOCAL 185, MATTRESS,SPRING AND BEDDING WORKERS UNION OF UPHOLSTERERS INTERNA-TIONAL UNION OF NORTH AMERICA, (AFL)Case No. R-3419.-Decided January 9, 194Practice and Procedure: petition dismissed where results of an election, held,pursuant to a stipulation for certification upon consent election, show that norepresentative has been selected by a majority-of the employees in the appro-priate unit.Mr. R. E. Reichelt,of Chicago,Ill., for the Company.Mr. Richard Bandler,ofChicago,Ill., for the Union.Mr. Raymond J. Heilman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn September 17, 1941, Local 185, Mattress, Spring and BeddingWorkers Union of Upholsterers International Union of North Amer-ica, affiliated with the American Federation of Labor, herein called theUnion, filed with the Regional Director for the Thirteenth Region (Chi-cago, Illinois) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of Schultz &Hirsch Company, herein called the Company, engaged in the manu-facture of mattresses, box springs, and other bedding equipment atChicago, Illinois, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On October 16, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upon duenotice.On November 28, 1941, the Board, the Company, and the38 N. L. R. B., No. 25.113488881-42-vol. 38-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion entered into a "STIPULATIONFOR CERTIFICATION or REPRESENTA-TIVESUPON CONSENT EtECTION."Pursuant to the Stipulation, an election was conducted on December10, 1941, under the direction and supervision of the Regional Direc-tor, among all production, maintenance, warehouse, shipping-room,and platform employees, including watchmen and excluding a resi-dent watchman, namely, Frank Drew, and excluding all "chasers,"namely, Anthony Uradnik and Ernest Novak, and excluding a part-time janitress, namely, Verna Stenson, and excluding all supervisoryemployees and foremen, namely, Maurice Bjork, Fred Brunst, FrankNovak, Arthur Brunst, Joe Doroga, John Lampignano, Philip Math,and Charles Fuchs, and excluding a winter fireman, namely, BurtHarris, and excluding all truck drivers, sales and office and clericalemployees, to determine whether said employees desired to be repre-sented for the purposes of collective bargaining by the Union.OnDecember 16, 1941, the Regional Director issued and duly served uponthe parties an Election Report on the ballot.No objections to theconduct of the ballot or to the Election Report have been filed by anyof the parties.'As to the balloting and the results thereof, the Regional Directorreported as follows :Total on eligibility list---------------------------------------79Total ballots cast----------------------------------76Total ballots challenged--------------------------------------0Total blank ballots-----------------------------------------0Total void ballots-------------------------------------------1Total valid votes cast---------------------------------------75Votes cast for Local 185, Mattress, Spring and Bedding Work-ers Union of Upholsterers International Union of North Amer-ica,(AFL) -----------------------------------------------35Votes cast against Local 185, Mattress, Spring and BeddingWorkers Union of Upholsterers International Union of NorthAmerica, (AFL) ------------------------------------------40The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees in the ap-propriate unit.The petition of Local 185, Mattress, Spring and Bed-dingWorkers Union of Upholsterers International Union of NorthAmerica, affiliated with the American Federation of Labor, for inves-tigation and certification of representatives of employees of Schultz& Hirsch Company, Chicago, Illinois, will therefore be dismissed.Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :1A protest of the election was filed on behalf of the Union, but was subsequentlywithdrawn. SCHULTZ & HIRSCH COMPANYFINDINGS OF FACT1151,A question affecting commerce has arisen concerning the repre-sentation of employees of Schlutz & Hirsch Company, Chicago,Illinois, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the Act.2.All production, maintenance, warehouse, slipping-room, and plat-form employees, including watchmen and excluding a resident watch-man, namely, Frank Drew, and excluding all "chasers," namely, An-thony Uradnik and Ernest Novak, and excluding a part-time janitress,namely, Verna Stenson, and excluding all supervisory employees andforemen, namely, Maurice Bjork, Fred Brunst, Frank Novak, ArthurBrunst, Joe Doroga, John Lampignano, Philip Math, and CharlesFuchs, and excluding a winter fireman, namely, Burt Harris, and ex-cluding all truck drivers, sales and office and clerical employees, con-stitute a unit for the purposes of collective bargaining within themeaning of Section 9 (b). of the Act.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,it is hereby ordered that the petition for investigation and certifica-tion of representatives of employees of Schulz & Hirsch Company,Chicago, Illinois, filed by Local 185; Mattress, Spring and BeddingWorkers Union of Upholsterers International Union of North Amer-ica, affiliated with the American Federation of Labor, be, and it ishereby, dismissed.